UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number333-174304 AMAZONICA, CORP. (Exact name of registrant as specified in its charter) Nevada 99-0363013 (State of incorporation) (I.R.S. Employer Identification No.) Av. Presidente Medice,120, Floor 1, Room#1, Osasco, Brazil SP 06268 (Address of principal executive offices) (Zip Code) + 55 11 78374178 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if theregistrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K(§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes x No o As of August 9, 2013, the registrant had 616,000,000 shares of common stock issued and outstanding. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed fiscal quarter: $nil. TABLE OF CONTENTS PART 1 ITEM 1 Description of Business 3 ITEM 1A Risk Factors 4 1TEM 1B Unresolved Staff Comments 4 ITEM 2 Properties 4 ITEM 3 Legal Proceedings 4 ITEM 4 Mine Safety Disclosures. 4 PART II ITEM 5 Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 5 ITEM 6 Selected Financial Data 6 ITEM 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 6 ITEM 7A Quantitative and Qualitative Disclosures about Market Risk 8 ITEM 8 Financial Statements and Supplementary Data 9 ITEM 9 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 17 ITEM 9A Controls and Procedures 17 PART III ITEM 10 Directors, Executive Officers and Corporate Governance 19 ITEM 11 Executive Compensation 20 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 ITEM 13 Certain Relationships and Related Transactions and Director Independence 22 ITEM 14 Principal Accountant Fees and Services 22 PART IV ITEM 15 Exhibit, Financial Statement Schedules. 24 2 PART I Item 1. Description of Business FORWARD-LOOKING STATEMENTS This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. General Amazonica, Corp. (hereinunder “we,” “the Company” or “the Registrant”)was incorporated in the State of Nevada on June 2, 2010. We are in the business of distributing of Brazilian hardwood flooring. On May 2, 2013, the Registrant filed an Certificate of Amendment to its Articles of Incorporation (“Certificate”) with the Secretary of State of the State of Nevada to increase the number of shares of authorized capital of the Company from 75,000,000 shares of common stock, $0.001 par value per share, to 1,500,000,000 shares of common stock, $0.001 par value per share. The amendment was approved by the officers and directors of the Registrant who own 85.22% of the issued and outstanding stock. On May 24, 2013, the 175-1 forward stock split effectuated by the Registrant became effective.The record date of the split was May 8, 2013. Accordingly, shareholders owning shares on such date received 174 shares of the Registrant for each share they owned as of such date. Prior to the forward stock split, the company had 3,520,000 shares issued and outstanding. Effective the forward stock split, the Registrant has 616,000,000 shares issued All share and per share data have been retroactively restated to reflect this forward stock split. We are a development-stage company. To date we have not generated any revenue. The only operations we have engaged in to date were the development of our business plan and the execution of the Exclusive Contract for Sale of Goods, dated as of April 15, 2011, with Equatorian S.A. Laminados Amazonia, whereby we engaged the afore-mentioned Equatorian S.A. Laminados Amazonia as our supplier of hardwood flooring. Product The Company is a distributor of Brazilian hardwood flooring. Brazilian hardwood is manufactured from rare types of wood (such as Rose Wood, Snake Wood, Brazilian Teak, Santos Mahogany, Tigerwood, Brazilian Walnut and others). Some of the varieties of hardwood (e.g. Rosewood) have been excessively overharvested and are no longer exported from Brazil and are now only available in North America from recycled materials such as furniture. We will also distribute products that are usually included with main product as a service kit, such as small hardwood products like: molding, glue and necessary finishing material to maintain floors. 3 Item 1A. Risk Factors Not applicable to smaller reporting companies. Item 1B.Unresolved Staff Comments. None. Item 2. Properties. The Company does not own real estate or any other property but uses approximately 100 square feet of office space donated by Mr. Caetano. Item 3. Legal Proceedings We are not currently involved in any pending or threatened material litigation or other material legal proceedings, nor have we been made aware of any pending or threatened regulatory audits. Item 4. Mine Safety Disclosures. Not applicable. 4 Part II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our common shares are quoted on the OTC Bulletin Board under the symbol “AMZZ”.OTC Bulletin Board securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. There was no trading in our stock during the last three fiscal years. The first trade in our stock occurred on June 11, 2013. Number of Holders As of April 30, 2013, the 616,000,000 issued and outstanding shares of common stock were held by a total of5 shareholders of record. Dividends We have not declared or paid dividends on our common stock nor do we anticipate paying dividends in the foreseeable future.Declaration or payment of dividends, if any, in the future, will be at the discretion of our board of directors and will depend on our then current financial condition, results of operations, capital requirements and other factors deemed relevant by the board of directors. There are no contractual restrictions on our ability to declare or pay dividends. Securities authorized for issuance under equity compensation plans We have no compensation plans (including individual compensation arrangements) under which our equity securities are authorized for issuance. Recent Sales of Unregistered Securities None. Use of Proceeds of Registered Securities. There were no sales or proceeds during the calendar year ended April 30, 2013, for the sale of registered securities. Purchases of Equity Securities. None. 5 Item 6. Selected Financial Data Not applicable to smaller reporting companies Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. Certain statements contained in this Annual Report, including statements regarding the anticipated development and expansion of our business, our intent, belief or current expectations, primarily with respect to our future operating performance and other statements contained herein regarding matters that are not historical facts, are "forward-looking" statements. Future filings with the SEC, future press releases and future oral or written statements made by us or with our approval, which are not statements of historical fact, may contain forward-looking statements, because such statements include risks and uncertainties, and actual results may differ materially from those expressed or implied by such forward-looking statements. All forward-looking statements speak only as of the date on which they are made and reflect our plans, estimates and beliefs. Our actual results could differ materially from those anticipated in these forward-looking statements. We undertake no obligation to update such statements to reflect events that occur or circumstances that exist after the date on which they are made. The following discussion and analysis should be read in conjunction with the audited financial statements and notes thereto included elsewhere in this Annual Report. The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements.Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. PLAN OF OPERATION We are currently looking to develop the business of distributing of Brazilian hardwood flooring.If we are able to raise the required capital to develop our business, we plan on acquiring inventory, investing in marketing and developing our distribution network.We believe we require about $200,000 to carry out this business plan.However, we have not yet been to secure such financing and there can be no assurance that we will be able to secure it in the future.Consequently, along with trying to raise funds for our original business plan, we are also actively seeking partners for joint ventures, asset acquisitions or other business combinations. RESULTS OF OPERATIONS We have incurred recurring losses to date. Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly,do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. 6 FISCAL YEAR ENDED APRIL 30, 2, 2012. Our net loss for the fiscal year ended April 30 2013 was $32,846 compared to a net loss of $19,331 during the fiscal year ended April 30, 2012. During fiscal year ended April 30, 2013 and the fiscal year ended April 30, 2012, the Company did not generate any revenue. During the fiscal year ended April 30, 2013, we incurred general and administrative expenses of $32,846, compared to $19,331 incurred during fiscal year ended April 30, 2012. These expenses incurred during the fiscal year ended April 30, 2013 consisted of: $128.09 in interest and bank charges, $10,250 in professional fees and $22,468 in transfer agent and DTC application fees. LIQUIDITY AND CAPITAL RESOURCES FISCAL YEAR ENDED APRIL 30, 2013 As of April 30, 2013, we had no assets­­­­­ and our total liabilities were $30,387, comprised of $29,987 loan payable to a director and $400 in accounts payable. As of April 30, 2012, we had $7,583 in assets and $5,124 in liabilities. Stockholders’ equity decreased from $2,459 as of April 30, 2012 to $(30,387) as of April 30, 2013. Cash Flows from Financing Activities We have financed our operations primarily from either advancements or the issuance of equity and debt instruments. For the period from inception (June 2, 2010 ) to April 30, 2013, cash provided by financing activities was $20,820 received from the sale of the issuance of 520,000 shares at $0.04 per share and 3,000,000 shares at $0.001 per share. Current cash on hand is insufficient for all of the Company’s commitments for the next 12 months. We anticipate that the additional funding that we require will be in the form of equity financing. We estimate that within the next 12 months we will need approximately $200,000 for acquisition of inventory, marketing and developing a distribution chain. We cannot be certain that the required additional financing will be available or available on terms favorable to us. We currently do not have any arrangements or commitments in place for any other financings. If additional funds are raised by the issuance of our equity securities, existing stockholders will experience dilution of their ownership interest. If adequate funds are not available or not available on acceptable terms, we may be unable to fund our operations. We have no lines of credit or other bank financing arrangements. Generally, we have financed operations to date through the proceeds of the private placement of equity and debt instruments. In connection with our business plan, management anticipates additional increases in operating expenses and capital expenditures relating to: (i) acquisition of inventory; (ii) developmental expenses associated with a start-up business; and (iii) marketing expenses. We intend to finance these expenses with equity sales or loans. Additional issuances of equity or convertible debt securities will result in dilution to our current shareholders. Further, such securities might have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to take advantage of prospective new business endeavors or opportunities, which could significantly and materially restrict our business operations. 7 OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. GOING CONCERN The independent auditors' report accompanying our April 30, 2013 and April 30, 2012 financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. The Company has incurred losses since inception resulting in an accumulated deficit of $54,187 as of April 30, 2013 and further losses are anticipated in the development of the business raising substantial doubt about the Company’s ability to continue as a going concern. The financial statements have been prepared "assuming that we will continue as a going concern," which contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not applicable to smaller reporting companies. 8 Item 8. Financial Statements and Supplementary Data THOMAS J. HARRIS CERTIFIED PUBLIC ACCOUNTANT 3, SUITE 202 SEATTLE, WA98103 INDEPENDENT AUDITOR’ REPORT ON FINANCIAL STATEMENTS To the Board of Directors Amazonica, Inc. We have audited the accompanying balance sheet of Amazonica, Inc. (A Development Stage Company) as of April 30, 2013, and the related statements of operations, stockholders’ equity and cash flows for the period then ended, and the period June 2, 2010 (inception) to April 30, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Amazonica, Inc. (A Development Stage Company) as of April 30, 2013 and the results of its operations and cash flows for the periods then ended and June 2, 2010 (inception), to April 30, 2013 in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note #2 to the financial statements, the company has had significant operating losses; a working capital deficiency and its need for new capital raise substantial doubt about its ability to continue as a going concern. Management’s plan in regard to these matters is also described in Note #2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Seattle, Washington July 29, 2013 9 AMAZONICA, CORP. (A Development Stage Company) Balance Sheets Assets April 30, 2013 April 30, 2012 Current Assets Cash $
